OFFICE OF THE ATTORNEYGENERAL        OF TEXAS
                          AUSTIN




ZtellroQQ
        c8~eaion at TQxtlS
Auaala , Texfu




ettsntioa .to that pert of pqrrgqpq~(di,, seotloa   5a or 33.




                                                     00 there

                        that rb am herring a oontraat
                         end ah0 operator   of a oomaoa
                    r~xafl line should taetlry that ho
                      e aorvic~ ao raeottho raquixwmntm
    of tha budnea8 oonobrn ahi& require8      the senlosn
    of the aoatmot   omler ap?lioant, biut that, by the
    addition Of tl-U&E ol ad'ledUb6   Or tl'kin '3QUiJ%W!It,
          oomn oarrler IQ oapable of rsnllcrlng
    5~ioi-1                                        the pro-
    poecQ servioe, the authmitg to psrfom whloh the
    oontrsot carrier applioant 18 fieekln& ia suoh testi-
    mny about the addition of ttu@ke or 6ohedule8 or
Railroad Ocmmia5ionoi Tex.es,pagO 2




     traiilequiplssnt  admlsalbleor ia sach oommon
     oerrier oontincrd  to the aontcntionthat his ex-
     istiug truok8, sohedulee end equipment are oap-
     able of rendering   the senloe involved in the
     contraat oarrier applioatlon?
            "2. 3oes the Coraalsslonhave aotual or
     gotortlal power to grant e contraatWo8rrlerap
     plioatlon.whereit oonolusirelyepgears that the
    ,exlntingtruok8, facll.itloa   imd train equlpmnt
     are not,adequate to perfom    the .oervlces?ropossd
     sy P oontraot osrrier   applicant, Sut :pimreit oox-
     OlUSiVely   QFF%FLTSthat 8UCh OOJ31oIl
                                          OtllTi%rSP.Tb
   _ ready, able and nllllhg to increase their eahedules,
     truciu, faoll$tla8or equlpaent to th% point shere
     they areoapebleof ITmd6rl;lg   the mrvlce proposed
     by the oontraot carrier nppllcant?
          "3. ?lease advise us on whoa the burden oi
     pleadings and aroof lie In tho ytter ofsetab-
     llshing whether or not exist& oarrlers are ran-
     dsring adequate aervioe for the cornmoditlessouqht
     to be transportedby the contrsot~.carrler appli-
     oma.
          *li has further been auggeate3   to   UB   that
     the Fortion of paragraph:
         ~*llkanisa,the Cotieslon shall hare ao
         authority to gant any oontraot carrier
         a;jplloationfor tcietrahsporteticm0r any
         oomoditiss in any territory or bet7feen
         any points where the existingoarrlsrs
         tirsr6r;&dnq, Gr ere oapable,of rendering,
         a rea%oheblJadequate service in the trms-
         i>ortatlonof s.~chcmmilties.~
     refers only to spedltlimd zotor aaziers by the reicr-
     6nce to existlzt~oarriors.
          "!+.33az.e ;IdVl.56   33sIf fhe tern 'axistin carriers'
Railroad CormnBaslon of Taxas,       Qage   3




        mane only specializedriotorcarriers or doee
        it mean all oarriers under the auporvisionof
        this Cora!Aleslon."
           Cur answer to your firs& question is that evid-
enoe tending to show that the exiatlng uarrlef is ready, able
and willing to.obtain additional equipsent to improve hle serv-
ioe would be admissible. The dlfrerenoe between ownerehlpof
a truok and the ownership of mcneg with which a truok -might
be pumhasod, in suoh a oase, would go only to the weight of
the avidence.
                 Uiihm!the quoted language of'the jot, the aontraat
  aarrier permit mentioned ln your aeeond question should be
  denied. It is exgresely        provided   that     the contract   terrier
  applioetlonahall not be granted, cot 3rJy shere existirK
  oarriers    are rendering a reaeoaablyadequate           mmrIce,    ‘sut also
 wnere they are OaFable        of 80 doing.      iienoe,  we think tkrt where
  the exiatlnq oarricr uakes timely otter             to inprove ita aervioe,
  oonvinoes the Commission and obtains fikdlngs              that  he is fln-
  anola3J.yand phyaioally able to ryikesuoh lmprovenentand will
  promptly da so, It 1s oontemplatsdChfitsuch erietin& ocrrier
  or carriers     shall be given the opprtunity to remedy the de-
  ftate in existing services so OS to .BEXKB           the acme adequate.
-‘ife are not to be understood,however,            +a Raying that the mere
  deolarationof intention on the part of ,thaexisticg carrier
  that he wlLl acquire additional equipment and remeby the de-
  z"eatsIn his serviae must necessarily be taken aa oonoluslve.
  Such a deolaxatlonor promise might be accepted by the Couuni~
  aion or it ml&t      be rejeated,     depending upon the lndlvldual
  ease.
           Referring to your third question, the burden Is
upon the ap;rliaant
                  to show in the pleading8 and by su??orting
proof that he should be granted the pernIt, iaoludlng the show-
ing that exlstlw services are inadequate.
               iruranewer to your f’ourthqusstlon is that the
term Wexletlng oarriers,m aa used in paragraph (dj or -7ection
5a, d. ii.351, has reference to all typea of carriers servinS
the territory.      There simply is nothing in the stat'ltelvhlah
seems to mqgeet to ue that ttle meaning or the term should be
reatrlcted     to speaislized rotor oarriers.